                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:19-CR-161-RJC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
     v.                                                )     ORDER
                                                       )
 JERRY LEWIS TAYLOR,                                   )
                                                       )
                 Defendant.                            )
                                                       )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 25) filed April 1, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Consent Motion To Continue Sentencing Hearing contains

sensitive and private information that is inappropriate for public access.      Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

25) is GRANTED, and Defendant’s Consent Motion To Continue Sentencing Hearing (Document

No. 26) shall be sealed until further Order of this Court.

Signed: April 2, 2020
